The Court.
This action was brought for the foreclosure of a mortgage, and judgment was rendered therein in favor of the plaintiff for the amount of the note secured by the mortgage, and also in a certain amount for counsel fees. The defendant has appealed from that portion of the judgment allowing counsel fees, and urges in support of his appeal that it was not alleged in the complaint, or shown at the trial, that the plaintiff *567had actually paid, or agreed to pay, any counsel fees whatever, or that she had employed any counsel to prosecute the action. It is alleged in the complaint that by the terms of the mortgage the appellant agreed to pay all costs and expenses of foreclosure, including counsel fees at the rate of five per cent upon the amount of the debt, and that the same should become due upon the filing of the complaint; and it is further alleged that five per cent is a reasonable counsel fee to be allowed the plaintiff. This allegation of the terms of the mortgage is not denied, but the defendant denied that five per cent is a reasonable counsel fee to be allowed the plaintiff, and alleged that the plaintiff had never employed any counsel to prosecute any action, and had never paid, or promised to pay, any counsel fee or incurred any liability for such fees.
It was not necessary that the plaintiff should either allege in her complaint or show' at the trial, as a prerequisite to her right to recover for counsel fees, that she had employed counsel to prosecute the action, or the amount which she had agreed to pay for their services. The complaint in the action is signed “H. 0. Campbell, attorney for plaintiff.” The court would take judicial notice that he was an attorney of the court, and, in the absence of any other evidence, his signature to the complaint authorized the presumption that he had been employed by the plaintiff to prosecute the action, and that she had become liable to pay him a reasonable fee for his services. It was shown at the trial that five per cent upon the amount of the debt wrould be a reasonable fee in the case, and, as the appellant offered no evidence in support of his averments, the court was justified in allowing that amount. (Rapp v. Spring Valley Gold Co., 74 Cal. 532; Alexander v. McDow, 108 Cal. 25.)
The judgment is affirmed.